    Case 2:19-cv-10689-GGG-MBN Document 33-1 Filed 06/21/19 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

   RONALD JOSEPH TROSCLAIR, JR.,                      *   CIVIL ACTION NO.: 2:19-cv-10689-
                                                      *   CJB-MDN
                          Plaintiff,                  *
                                                      *
   VERSUS                                             *
                                                      *   JUDGE: CARL BARBIER
   MONSANTO COMPANY; MONSANTO                         *
   COMPANY MANUFACTURING                              *   MAGISTRATE JUDGE: MICHAEL
   FACILITY; XL BERMUDA, LTD.;                        *   NORTH
   CATLIN INSURANCE SERVICES, INC.;                   *
   T.H.E. INSURANCE COMPANY; 3M                       *
   CATTLE, LLC; and RANDY JACOBS,                     *
                                                      *
                          Defendants.                 *
                                                      *
   **************************

                      DEFENDANT, 3M CATTLE, L.L.C.’S,
                MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

       Defendant, 3M Cattle, L.L.C., respectfully submits the following memorandum in support

of his Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6).

                                        INTRODUCTION

       In this products liability lawsuit, plaintiff Ronald Joseph Trosclair Jr. (“Plaintiff”) alleges

that he developed non-Hodgkin’s Lymphoma (“NHL”) as result of exposure to Roundup®-branded

herbicides manufactured by Monsanto Company (“Monsanto”). See, e.g., Petition for Damages

(“Petition”) ¶¶ 21, 24, 105-06 (ECF No. 1-2). Plaintiff’s claims are materially similar to those

currently pending against Monsanto in the multidistrict litigation in the U.S. District Court for the

Northern District of California. Rather than proceed against Monsanto alone, however, Plaintiff

improperly joined Louisiana defendants in an effort to defeat federal diversity jurisdiction. See

Monsanto’s Opp. to Pl.’s Mot. To Remand, ECF No. 19.
    Case 2:19-cv-10689-GGG-MBN Document 33-1 Filed 06/21/19 Page 2 of 10



       These Louisiana defendants include, 3M Cattle, L.L.C., the owner of a small farm in

Luling, Louisiana, where Plaintiff allegedly applied Roundup®-branded herbicides, and a former

Monsanto employee (Mr. Randy Jacobs) who allegedly supplied Roundup®-branded herbicides or

unfinished concentrates of the same to Plaintiff or 3M Cattle. See, e.g., id. ¶ 130.

       Plaintiff’s single claim against 3M Cattle, L.L.C. sounds in negligence under Louisiana

Civil Code Article 2315. Plaintiff alleges that Mr. Jacobs supplied or distributed unlabeled or

improperly labeled glyphosate and/or Roundup®-branded herbicides in “repurposed containers” to

Plaintiff and/or 3M Cattle that Mr. Jacobs removed from the Monsanto plant in Luling, Louisiana.

See Petition ¶¶ 130, 132, 189, 191. Plaintiff does not allege, however, any facts that would

establish 3M Cattle, L.L.C. (nor Mr. Jacobs) owed Plaintiff a legal duty under which Louisiana

imposes a heightened duty of care. See Monsanto Opp. to Pl.’s Mot. to Remand at 17-21. Nor

does Plaintiff allege any factual support for the conclusion that 3M Cattle, L.L.C. had actual or

constructive knowledge that Roundup®-branded herbicides allegedly could cause NHL. See id.

       Because Plaintiff has failed to allege any facts giving rise to a legal duty owed by 3M

Cattle, L.L.C. to Plaintiff – a requisite predicate of liability under Article 2315 and Louisiana’s

duty-risk approach to negligence – Plaintiff has no claim as a matter of law.

       Moreover, even if Plaintiff had alleged sufficient facts to state a claim under the duty-risk

rubric, any recovery against 3M Cattle, L.L.C. is barred as a matter of law by the “wrongful-

conduct” rule. Courts do not compensate plaintiffs for injuries sustained in the course of their own

illicit endeavors. Here, the gravamen of Plaintiff’s purported claim against 3M Cattle, L.L.C. is

that Plaintiff was injured while using product removed from a Monsanto facility without the

company’s knowledge or approval. 3M Cattle, L.L.C. adamantly denies any such allegations or

knowledge of any use of any product removed from a Monsanto facility.



                                                 2
       Case 2:19-cv-10689-GGG-MBN Document 33-1 Filed 06/21/19 Page 3 of 10



         Nonetheless, because Plaintiff never had permission for his alleged use of bootlegged

herbicides, he cannot now seek compensation for the alleged injuries he sustained from using those

products. Consequently, Plaintiff has failed to state a negligence claim against 3M Cattle, L.L.C.

as a matter of law, and 3M Cattle, L.L.C. should be dismissed from this litigation with prejudice.

                                            ARGUMENT

         The Federal Rules of Civil Procedure require plaintiffs to plead “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although

courts accept as true factual allegations, they “do[] not accept conclusory allegations, unwarranted

factual inferences, or legal conclusions as true.” Gros v. Warren Props., Inc., No. 12-2184, 2012

WL 5906724, at *5 (E.D. La. Nov. 26, 2012) (Barbier, J.) (quotation marks omitted). “The claim

must be dismissed if there are insufficient factual allegations to raise a right above the speculative

level, or it is apparent from the face of the complaint that there is an insuperable bar to relief.”

Pellegrin v. C.R. Bard, No. 17-12473, 2018 WL 3046570, at *2 (E.D. La. June 20, 2018) (citations

omitted).

  I.     The Negligence Claim Against 3M Cattle, L.L.C. Must Be Dismissed.

         Plaintiff has failed to state a plausible claim against 3M Cattle, L.L.C. for negligence under

Article 2315 because the Petition does not allege facts to establish that a special relationship

existed between 3M Cattle, L.L.C. and Plaintiff or that 3M Cattle, L.L.C. had actual or constructive

knowledge that glyphosate or Roundup®-branded products allegedly created a risk of cancer or

other serious adverse effects. Louisiana employs a duty-risk approach to negligence, under which

a plaintiff bears the burden of proving “five separate elements: (1) whether the defendant had a

duty to conform his conduct to a specific standard (the duty element); (2) whether the defendant’s


                                                   3
    Case 2:19-cv-10689-GGG-MBN Document 33-1 Filed 06/21/19 Page 4 of 10



conduct failed to conform to the appropriate standard (the breach element); (3) whether the

defendant’s substandard conduct was a cause-in-fact of the plaintiff’s injuries (the cause-in-fact

element); (4) whether the defendant’s substandard conduct was a legal cause of the plaintiff’s

injuries (the scope of liability or scope of protection element); and (5) whether the plaintiff was

damaged (the damages element).” Hanks v. Entergy Corp., 944 So. 2d 564, 579 (La. 2006). A

negative answer to any of the inquiries results in a determination of no liability. See Mathieu v.

Imperial Toy Corp., 646 So. 2d 318, 321 (La. 1994).

       Therefore, the “threshold question in any negligence inquiry is whether the defendant owed

the plaintiff a duty.” Gros, 2012 WL 5906724, at *6 (Barbier, J.) (citing Hanks, 944 So. 2d at

580); see also Carroll v. Am. Empire Surplus Lines Ins. Co., 289 F. Supp. 3d 767, 770 (E.D. La.

2017). Whether “a legal duty exists, and the extent of that duty, depends on the facts and

circumstances of the case, and the relationship of the parties,” Labarre v. Occidental Chem. Co.,

250 So. 3d 932, 938 (La. App. 1st Cir. 2018) (citation omitted), and is “a question of law,” Hanks,

44 So. 2d at 570.

           a. Plaintiff Has Failed To Allege Facts That Would Establish 3M Cattle, L.L.C.
              Owed Plaintiff A Legal Duty Recognized Under Louisiana Law.

       Louisiana courts have recognized that “[n]o duty to protect against or control the actions

of a third party exists unless a special relationship exists to give rise to such a duty.” Carroll v.

Allstate Ins., 244 So. 3d 772, 776 (La. App. 2d Cir. 2017) (emphasis added) (citing Mosley v.

Temple Baptist Church of Ruston, La., Inc., 920 So. 2d 355 (La. App. 2d Cir. 2006)); see also In

re FEMA Trailer Formaldehyde Prods. Liab. Litig., 838 F. Supp. 2d 497, 506 (E.D. La. 2012)

(“[W]here the alleged wrongful conduct of the defendant is a failure to act or ‘nonfeasance,’ courts

have found it necessary for some definite relationship between the parties to exist, such that social

policy justifies the imposition of a duty to act upon the defendant.”) (quotation marks omitted).

                                                 4
    Case 2:19-cv-10689-GGG-MBN Document 33-1 Filed 06/21/19 Page 5 of 10



The traditional “special relationships” are those that “exist between parent and child; employer

and employee; carrier and passenger; innkeeper and guest; shopkeeper and business visitor;

restauranteur and patron; jailer and prisoner; and teacher and pupil.” Carroll, 244 So. 3d at 777

(citing Haskins v. State Farm Fire & Cas. Co., 612 So. 2d 990 (La. App. 2d Cir. 1993)).

       The Petition does not allege any such relationship. Instead, the Petition alleges that Mr.

Jacobs and 3M Cattle, L.L.C. took unlabeled containers of Roundup®-branded herbicides or

concentrates thereof and gave them to members of the community, including Plaintiff. Petition ¶

132. In other words, Mr. Jacobs is alleged to have “distribut[ed] . . . dangerous and improperly

labeled products to the unsuspecting public,” including 3M Cattle, L.L.C. and Plaintiff. Id. ¶ 195.

Moreover, Plaintiff’s unsupported allegation that the defendants should have had an elevated

appreciation of the dangerous nature of chemicals in general, and glyphosate and/or Roundup®

formulations particularly,” Petition ¶ 190, is a conclusory allegation which this Court should not

accept. See Gros, 2012 WL 5906724, at *8 (Barbier, J.) (denying remand motion and stating that

plaintiff’s allegation that employee “knew of the allegedly defective condition” was a “conclusory

allegation that the court is not required to accept”); Clark, 2016 WL 6563437, at *1 (stating that

the “court is not, however, bound to accept as true legal conclusions couched as factual

allegations.” (citing Iqbal, 556 U.S. at 678)). Consequently, the Petition fails to allege facts

sufficient to establish 3M Cattle, L.L.C.’s negligence under Louisiana’s duty-risk analysis. See In

re FEMA Trailer Formaldehyde Prods. Liab. Litig., 838 F. Supp. 2d at 507 (noting that “in the

absence of such a [special] relationship, courts generally have declined to impose an affirmative

duty to take such action on behalf of another person”).




                                                5
    Case 2:19-cv-10689-GGG-MBN Document 33-1 Filed 06/21/19 Page 6 of 10



           b. Plaintiff Has Failed To Allege Facts Establishing That 3M Cattle, L.L.C. Had
              Actual Or Constructive Knowledge Of The Alleged Defects With Roundup ®-
              Branded Herbicides.

       Article 2315 requires that for a duty to exist, 3M Cattle, L.L.C. must have actual or

constructive knowledge of a defect or danger related to glyphosate and Roundup®-branded

herbicides. See Wiley v. Sanders, 850 So. 2d 771 (La. App. 2d Cir. 2003) (holding no breach of

duty for Article 2315 negligence claim where landowner did not have any knowledge of the house

party at his residence that presented the potentially dangerous condition); Pool v. City of

Shreveport, 607 So. 2d 861, 864 (La. App. 2d Cir. 1992) (considering an Article 2315 negligence

claim and noting that “under negligence principles, it is awareness of the dangerous condition that

engenders a corresponding duty to act” (emphasis in original)); Ross v. La Coste de Monterville,

502 So. 2d 1026, 1032-33 (La. 1987) (noting that Article 2315 negligence claim would be defeated

by plaintiff’s failure to prove that defendant had knowledge of the defects); Naylor v. La. Dep’t of

Pub. Highways, 423 So. 2d 674, 682 (La. App. 1st Cir. 1982) (noting that it is “actual or

constructive knowledge of a risk of injury [that] gives rise to the duty” in a 2315 negligence action).

To establish constructive knowledge, a plaintiff must allege and prove facts proving a defendant

“in the exercise of reasonable care, should have known of the defect” alleged. Alvarado v. Lodge

at the Bluffs, LLC, 217 So. 3d 429, 433 (La. App. 1st Cir. 2017). A failure to do so is fatal to a

plaintiff’s claim. See, e.g., Gros, 2012 WL 5906724, at *8 (Barbier, J.).

       The Petition fails to allege a single fact remotely suggesting that 3M Cattle, L.L.C. had

actual or constructive knowledge of the alleged dangerous condition of Roundup®-branded

herbicides. In fact, the Petition alleges just the opposite. The Petition is replete with allegations

– allegations which Monsanto denies – that Monsanto engaged in an alleged pervasive, decades-

long cover-up that concealed from everyone the dangers and risks posed by glyphosate and


                                                  6
    Case 2:19-cv-10689-GGG-MBN Document 33-1 Filed 06/21/19 Page 7 of 10



Roundup®-branded herbicides.1 Given those allegations, there is no basis to conclude that 3M

Cattle, L.L.C. knew or should have known that these products allegedly created a risk of cancer or

other serious adverse effects.

       In addition, Plaintiff’s unsupported conclusory allegation that a defendant had or should

have had an elevated appreciation of the dangerous nature of chemicals in general, and glyphosate

and/or Roundup® formulations particularly, Petition ¶ 190, does not salvage his claim because it

is a conclusory allegation which this Court should not accept. See Gros, 2012 WL 5906724, at *8

(Barbier, J.) (stating that plaintiff’s allegation that employee “knew of the allegedly defective

condition” was a “conclusory allegation that the court is not required to accept”); Clark, 2016 WL

6563437, at *1 (Barbier, J.) (stating that the “court is not, however, bound to accept as true legal

conclusions couched as factual allegations.” (citing Iqbal, 556 U.S. at 678)). Further, this

allegation is insufficient even if the Court were to credit it. An “elevated appreciation of the

dangerous nature of chemicals in general,” Petition ¶ 190, cannot be conflated with having actual

or constructive knowledge that Roundup®-branded herbicides can cause NHL. Alvarado, 217 So.




1
  See, e.g., Petition ¶ 32 (“Monsanto assured the public that glyphosate and/or Roundup®
formulations were harmless. In order to prove this, Monsanto championed falsified data and
attacked legitimate studies that revealed the dangers of glyphosate and/or Roundup® formulations.
Monsanto has led a prolonged campaign of misinformation to convince government agencies,
farmers and the general population that glyphosate and/or Roundup® formulations are safe.”), ¶ 71
(“Monsanto has repeatedly proclaimed and continues to proclaim that glyphosate-based
herbicides, including Roundup®, create no unreasonable risks to human health or to the
environment.”), ¶ 115 (“Monsanto has wrongfully concealed information concerning the
dangerous nature of Roundup® formulations and the active ingredient glyphosate, and further made
false and/or misleading statements concerning the safety of glyphosate and Roundup®
formulations.”), ¶ 122 (“To this day, Monsanto has failed to adequately and accurately warn of the
risks of cancer associated with the use of and exposure to Roundup® formulations and the active
ingredient glyphosate.”); ¶ 167(l) (alleging that Monsanto’s negligence included “[a]dvertising,
marketing, and recommending the use of glyphosate and/or Roundup® formulations, while
concealing and failing to disclose or warn of the dangers known by Defendant to be associated
with or caused by the use of or exposure to glyphosate and Roundup® formulations”).
                                                 7
       Case 2:19-cv-10689-GGG-MBN Document 33-1 Filed 06/21/19 Page 8 of 10



3d at 433 (to establish knowledge under Louisiana tort law, a plaintiff must allege and prove the

defendant “either knew of the defect or, in the exercise of reasonable care, should have known of

the defect.”). Without more, Plaintiff fails to allege sufficient facts that would give rise to any

duty owed by 3M Cattle, L.L.C.

 II.     Plaintiff’s Own Alleged Wrongful Conduct Forecloses Any Recovery Against 3M
         Cattle, L.L.C. As A Matter Of Law.

         Plaintiff has made clear that his allegations against 3M Cattle, L.L.C. relate to the allegedly

unauthorized distribution of Roundup®-branded herbicides or concentrated forms of the same.

See Petition ¶ 130; see also ECF No. 28 at 6. In other words, Plaintiff claims he was injured by

his use of stolen or bootlegged herbicide. 3M Cattle, L.L.C. denies this allegation, see Declaration

of Randy Jacobs, ECF No. 1-7, ¶ 7, but even if the Court were to accept it as true, as it must at this

stage, the allegation establishes that any recovery is barred by the “wrongful-conduct” rule, which

provides that a plaintiff may not recover for injuries sustained in the course of his own illicit or

illegal endeavors. Therefore, even if Plaintiff has sufficiently alleged the factual basis of some

duty 3M Cattle, L.L.C. owed, Plaintiff’s own allegations bar any recovery here as a matter of law.

         “Generally, a plaintiff is precluded from recovering when his/her claim is based on his/her

own illegal or immoral act.” Guillie v. Comprehensive Addiction Programs, Inc., 735 So. 2d 775,

779 (La. App. 4th Cir. 1999). Louisiana has recognized this “wrongful-conduct” rule for decades.

Bergeron v. Mumphrey, 38 So. 2d 411, 414 (La. App. Ct. 1949) (“No principle of law is better

settled than that a party to an illegal contract or an illegal transaction cannot come into a court of

law and ask it to carry our the illegal contract or to enforce rights arising out of the illegal

transaction.” (quotation marks omitted)); J.R. Watkins Co. v. Brown, 126 So. 587, 590 (La. App.

1st Cir. 1930) (“It is trite in our jurisprudence that contentions originating in unlawful purposes

are not to be brought into courts of justice . . . . [A]ll parties to the illegal transaction are estopped,

                                                    8
    Case 2:19-cv-10689-GGG-MBN Document 33-1 Filed 06/21/19 Page 9 of 10



and the law leaves them, with their loss or gain, where it finds them.” (quotation marks omitted));

see also Price v. Purdue Pharma. Co., 920 So. 2d 479, 486 (Miss. 2006) (adopting the wrongful-

conduct rule and baring tort liability for addiction to substances plaintiff obtained through his own

deceit).

           Plaintiff alleges that he was injured (developed cancer) through his use of herbicides that

he allegedly received through unauthorized distribution. Plaintiff does not allege that he was

unaware that the herbicide was allegedly illicitly obtained, and in fact alleges facts that suggest he

was very much aware of this distribution method. See Petition ¶ 130 (“The glyphosate and/or

Roundup® formulations were received in large containers which were not labeled as glyphosate

and/or Roundup®.”). In other words, Plaintiff alleges that he used Roundup®-branded herbicide

without Monsanto’s approval, and that his receipt of the product was through unauthorized

channels. Plaintiff, just like the plaintiff in Price, is barred from recovering for injuries allegedly

sustained while using any products he obtained illicitly or illegally.

                                            CONCLUSION

           The Petition fails to state a plausible claim against 3M Cattle, L.L.C. First, no claim lies

under Article 2315 because no facts are alleged to establish that a special relationship existed

between 3M Cattle, L.L.C. and Plaintiff that gives rise to a duty. Second, no facts are alleged that

could possibly establish that Mr. Jacobs and/or 3M Cattle, L.L.C. had actual or constructive

knowledge that glyphosate or Roundup®-branded products allegedly created a risk of cancer or

other serious adverse effects. Third, Plaintiff’s recovery would be barred as a matter of law by the

wrongful-conduct rule, if his allegations are taken as true. Accordingly, the Motion to Dismiss

should be granted with 3M Cattle, L.L.C. dismissed from this litigation with prejudice.




                                                    9
   Case 2:19-cv-10689-GGG-MBN Document 33-1 Filed 06/21/19 Page 10 of 10




 DATED: June 21, 2019                           Respectfully submitted,

                                                /s/ Corey M. Oubre
                                                COREY M. OUBRE (#28709)
                                                Law Offices of Corey M. Oubre, LLC
                                                Luling, Louisiana 70047
                                                Telephone: (985) 785-6620
                                                Facsimile: (985) 785-6628
                                                Email: cmoubre@oubrelaw.com
                                                Attorneys for 3M Cattle, L.L.C.




                               CERTIFICATE OF SERVICE


              I hereby certify that on June 21, 2019, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF systems which will send a notice of electronic filing to all

CM/ECF participants.



                                                    /s/Corey M. Oubre




                                               10
